UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6181



THOMAS LOUIS DAVIS,

                Petitioner - Appellant,

          v.


STATE OF SOUTH CAROLINA; PHILLIP FOOTE,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:07-cv-03621-GRA)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Louis Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas Louis Davis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 (2000) petition.   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Davis that failure to file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, the objections Davis filed merely reiterated

his previous arguments and did not specifically object to the

magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Davis has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         DISMISSED


                               - 2 -